 

Case 7:20-cr-00453-NSR Document 30 Filed 10/21/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a

 

UNITED STATES OF AMERICA

 

QRDER
-against-
20 Cr.453 (NSR)
VINCENT HERBERT,
Defendant.
NELSON S. ROMAN, U.S.D.J.:
The Federal Defender’s Office attorney assigned to this case Jason Ser is hereby ordered

Attorney's Name
substituted and the representation of the defendant in the above captioned matter is assigned to

C.J.A. attorney_Howard Tanner.
Attorney's Name

SO ORDERED.

 

 

Dated: White Plains, New York
October 21, 2020

 
